Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered May 19, 1976, convicting him of rape in the first degree (four counts), sodomy in the first degree (two counts), sexual abuse in the first degree (five counts) and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of sexual abuse in the first degree (five counts), and the sentences imposed thereon, and the said counts are dismissed. As so modified, judgment affirmed (see People v Webster, 54 AD2d 703). Cohalan, J. P., Rabin, Titone and Hawkins, JJ., concur.